In consolidated proceedings to review assessments of certain real property for the tax years 1968/1969 through 1974/1975, the parties cross-appeal from a "counter order and judgment” of the Supreme Court, Westchester County, dated October 1, 1975, which, after a nonjury trial, inter alia, reduced the assessments. "Counter order and judgment” affirmed, without costs or disbursements. After examining the record of the proceedings at Special Term and the evidence submitted by the respective parties, we find that the reductions made in the assessments were proper. We have also considered the objections concerning the admissibility of petitioner’s appraisal and the adequacy of its protests and petitions, and find them to be without merit on the facts herein. Cohalan, Acting P. J., Margett, Damiani, Rabin and Titone, JJ., concur.